DETAILED ACTION
Claims 16-18 were rejected in the Office Action mailed on 03/14/2022. 
Applicant’s response filed 09/14/2022 is acknowledged.  In the response, applicant amended claim 16.  The response included corrections to the Spec. and a terminal disclaimer.
Claims 1-14 and 16-22 are pending with claims 1-14 and 19-22 remaining withdrawn.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent US 11407180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment to the Specification is not deemed to introduce new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of copending Application No. 17/052,802 (herein ‘802). Although the claims at issue are not identical, they are not patentably distinct from each other because they claims substantially similar structures.
Regarding Instant claim 16, the limitations are met by claims 1-3 and 10 of ‘802.  The aqueous solvent of ‘802 is considered vaporizable in a layer-by-layer drying process.  The paste of  ‘802 is considered a mold filling paste prior to a layer-by-layer drying process. Regarding Instant claim 17, the limitations are met by claims 1-4 and 10 of ‘802.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the system and the supply of the crafting medium.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 110, a supply arrangement for a crafting medium.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the drawing includes reference number 121 which is not present in the Instant Specification after the amendment submitted 09/14/2022.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract

The abstract of the disclosure submitted 11/04/2020 is objected to because it exceeds the publication limit of 150 words .  Correction is required.  See MPEP § 608.01(b).  The applicant submitted a replacement abstract 09/14/2022 however the submission was in the incorrect form.  The amended abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Moosberg (SE 540201 C2) [IDS dated 03/11/2021] in view of Ishida et al. (US 2018/0093326 A1), herein Ishida.

In regards to claims 16-17, Moosberg teaches an extruded layer for 3D printing of a metallic or ceramic object comprising a mold layer for substantially containing a crafting medium in a cavity formed of the mold layer [Abstract, Pg. 2 lines 36-30, Pg. 3 lines 1-23, Fig. 1].  The mold layer is a polymer for example ABS or PLA [Pg. 4 lines 14-20].  Moosberg teaches that crafting medium comprises a paste of metal particles mixed with an organic binder and water [Pg. 4 lines 21-25].  The water is considered to be vaporizable in a layer-by-layer drying process.  The crafting medium exists a paste in the mold cavity prior to a layer-by-layer drying process. However, Moosberg does not teach the amounts of each of the materials. 
Ishida teaches a 3D shaped article manufacturing composition comprising grains forming a substantive portion of the three-dimensional shaped article, a solvent and a binder dissolved in the solvent [Abstract, 0007, Claim 1].  The grain forming material is a metal or ceramic material [0149-0152, 0152].  The solvent is not limited but may be water [0169].  
Ishida expressly teaches the metal or ceramic material is present at 30 to 93 % by mass in the composition [0164].  The solvent is present at 5 to 60 % by mass in the composition [0171].  The binder is present at 0.1 to 48 % by mass in the composition [0187].   It is noted that the claim is drawn to the composition in percent volume instead of percent mass however the ranges are still expected to overlap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the portions of each of the disclosed materials in the composition of Ishida as those for the material of Moosberg.  One would have been motivated to do so as Ishida teaches the ranges are conventionally known ranges of the materials for compositions for use in 3D printing and thus one would have had a reasonable expectation of success.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	In regards to claim 18, Moosberg further teaches the extrusion layer comprising the mold and crafting medium exist prior to sintering [Pg. 3 lines 1-23, Pg. 4 lines 2-5, Fig. 1].

Response to Arguments
The drawing rejections remain as set forth above.
The double patenting rejections remain as set forth above.  It is noted that the added limitations do not positively recite a layer-by-layer drying process.  Additionally, the claims are drawn to a product and not a method, thus the rejections remain as set forth above.  The double patenting rejections involving application 16/403,294 now US patent US 11407180 is withdrawn based upon the submitted terminal disclaimer.
The Abstract rejection remains as the submitted amended Abstract was not in proper form as set forth above.
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. Applicant primarily argues the combination of references does not teach the method of layer-by-layer drying.  However, the claims are drawn to a product and not a method and the layer-by-layer drying process is not positively recited in the claim limitations.  The limitation of the aqueous solvent being vaporizable in a layer-by-layer drying process is necessarily met by the water of modified Moosberg, as water is vaporizable.  Additionally, the crafting medium of modified Moosberg is present as a paste in the mold cavity and thus meets the limitation as a mold filling paste.  Thus, the rejections stand as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784